EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Forest Laboratories, Inc. New York, New York We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 033-54965) and Form S-8 (No. 333-118969, No. 333-48656, No. 333-65715, No. 033-56221 and No. 333-145415 and No. 333-170625) of Forest Laboratories, Inc. and Subsidiaries of our reports dated May 26, 2011 relating to the consolidated financial statements, and the effectiveness of Forest Laboratories, Inc. and Subsidiaries’ internal control over financial reporting, which appear in this Annual Report on Form 10-K.We also consent to the incorporation by reference of our report dated May 26, 2011 relating to the financial statement schedule, which appears in this Form 10-K. /s/BDO USA, LLP BDO USA, LLP New York, New York May 26, 2011
